U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1ugust 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO COMMISSION FILE NUMBER: 333-158560 BIOSTEM U.S. CORPORATION Exact Name of Company as Specified in Its Charter) Nevada 80-0324801 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer or Organization Identification No.) 1266 Turner Street Clearwater, FL 33756 (800) 883-4249 (Address of Principal Executive Offices, Company’s Telephone Number) Indicate by checkmark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the Company is a large accelerated filer, an accelerated file, non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filed o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Company is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of October14, 2011, there were 20, 784,238 shares of Common Stock of the issuer outstanding. BIOSTEM U.S. CORPORATION. Form 10-Q PAGE Part 1 FINANCIAL INFORMATION Item 1 Financial Statements Balance Sheets as of August 31, 2011 and February 28, 2011 (Unaudited) 4 Statements of Operations for the Three andSix Months Ended August 31, 2011 and 2010 (Unaudited) 5 Statements of Cash Flows for the SixMonths Ended August 31, 2011 and 2010 (Unaudited) 6 Notes to Financial Statements(Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4.T Controls and Procedures 12 Part II. OTHER INFORMATION Item 1 Legal Proceedings 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3 Defaults Upon Senior Securities 18 Item 4 Removed and Reserved 18 Item 5 Other Information 18 Item 6 Exhibits 18 2 FORWARD LOOKING STATEMENTS Statements made in this Form 10-Q that are not historical or current facts are “forward-looking statements” made pursuant to the safe harbor provisions of Section 27A of the Securities Act of 1933 (the “Act”) and Section 21E of the Securities Exchange Act of 1934. These statements often can be identified by the use of terms such as “may,” “will,” “expect,” “believe,” “anticipate,” “estimate,” “approximate” or “continue,” or the negative thereof. We intend that such forward-looking statements be subject to the safe harbors for such statements. We wish to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. Any forward-looking statements represent management’s best judgment as to what may occur in the future. However, forward-looking statements are subject to risks, uncertainties and important factors beyond our control that could cause actual results and events to differ materially from historical results of operations and events and those presently anticipated or projected. Among the factors that could cause actual results to differ materially from the forward-looking statements are the following: the Company’s ability to obtain necessary capital, the Company’s ability to meet anticipated development timelines, the Company’s ability to protect its proprietary technology and knowhow; the Company’s ability to identify and develop a network of licensed physicians, the Company’s ability to establish a global market, clinical trial results, the Company’s ability to successfully consummate future acquisitions and such other risk factors identified from time to time in the Company’s reports filed with the Securities and Exchange Commission, including those filed with this Form 10-Q quarterly report. We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statement or to reflect the occurrence of anticipated or unanticipated events. 3 PART I ITEM 1: FINANCIAL STATEMENTS BIOSTEM U.S. CORPORATION Balance Sheets (Unaudited) August 31, February 28, ASSETS Current assets Cash $ Inventory Total current assets Non-current assets Assets held for return to related party Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable and accrued expense $ $ Advances-third party Advances – related parties Total current liabilities Stockholders’ equity Common stock, par value $0.001 authorized 200,000,000 shares, issued and outstanding 20,784,238 as August 31, 2011 and 30,040,000 February 28, 2011 respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of the unaudited financial statements 4 BISOTEM U.S. CORPORATION STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended August 31, August 31, Revenue Procedures- related party $ $ Product sales Total revenue Cost of goods sold 54 Gross profit Selling, general and administrative expenses Loss from operations ) Net loss $ ) $ ) $ ) ) Income(Loss) per common share Basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of the unaudited financial statements 5 BIOSTEM U.S. CORPORATION STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended August 31, Cash Flows From Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock based compensation Changes in operating assets and liabilities: Inventory Accounts payable and accrued expense Net cash used in operating activities ) ) Cash Flows From Financing Activities: Advances Advances – related party Sale of common stock Net cash provided by financing activities Net increase(decrease)in cash ) Cash at beginning of period Cash at end of period $ $ Supplemental schedule of cash flow information: Interest paid $ $ Income taxes paid $ $ NONCASH INVESTING AND FINANCING Settlement of accounts payable – related party $ ) $
